UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


RENDELL ROBINSON,

                                   Plaintiff,
              v.                                                                 9:16-CV-285
                                                                                    (DJS)

JAMES TAYLOR, et al,

                                   Defendants.



APPEARANCES:                                                  OF COUNSEL:

RENDELL ROBINSON
Plaintiff, Pro Se
400 East 30th Street
New York, NY 10016

HON. LETITIA JAMES                                            RYAN L. ABEL, ESQ.
New York State Attorney General                               Assistant Attorney General
Attorney for Defendants
The Capitol
Albany, New York 12224

DANIEL J. STEWART
United States Magistrate Judge

                         MEMORANDUM-DECISION and ORDER1

        Plaintiff, formerly an inmate in the custody of the New York State Department

of Corrections and Community Supervision (“DOCCS”), brings this pro se action




1
  The parties have consented, pursuant to 28 U.S.C. § 636(c), to have the undersigned handle all proceedings in
this case. Dkt. No. 55.
pursuant to 42 U.S.C. § 1983, alleging that Defendants violated his rights while

incarcerated at the Great Meadow Correctional Facility. Dkt. No. 1, Compl. Presently

pending is Defendants’ Motion for Partial Summary Judgment.                 Dkt. No. 82.

Defendants additionally filed various medical records in support of the Motion. Dkt.

Nos. 83 & 84. Plaintiff made several submissions in opposition to the Motion. Dkt.

Nos. 96, 98, 101, & 103. Defendants filed a Reply Memorandum of Law. Dkt. No.

102. For the reasons which follow, Defendants’ Motion is granted.

              I. LEGAL STANDARD FOR SUMMARY JUDGMENT

       Pursuant to FED. R. CIV. P. 56(a), summary judgment is appropriate only where

“there is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” The moving party bears the burden to demonstrate through

“pleadings, depositions, answers to interrogatories, and admissions on file, together with

[ ] affidavits, if any,” that there is no genuine issue of material fact. F.D.I.C. v.

Giammettei, 34 F.3d 51, 54 (2d Cir. 1994) (quoting Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986)).

       To defeat a motion for summary judgment, the non-movant must set out specific

facts showing that there is a genuine issue for trial and cannot rest merely on allegations

or denials of the facts submitted by the movant. FED. R. CIV. P. 56(c); see also Scott v.

Coughlin, 344 F.3d 282, 287 (2d Cir. 2003) (“Conclusory allegations or denials are

ordinarily not sufficient to defeat a motion for summary judgment when the moving

                                            2
party has set out a documentary case.”); Rexnord Holdings, Inc. v. Bidermann, 21 F.3d

522, 525-26 (2d Cir. 1994). To that end, sworn statements are “more than mere

conclusory allegations subject to disregard . . . they are specific and detailed allegations

of fact, made under penalty of perjury, and should be treated as evidence in deciding a

summary judgment motion” and the credibility of such statements is better left to a trier

of fact. Scott v. Coughlin, 344 F.3d at 289 (citing Flaherty v. Coughlin, 713 F.2d 10, 13

(2d Cir. 1983) and Colon v. Coughlin, 58 F.3d 865, 872 (2d Cir. 1995)).

       When considering a motion for summary judgment, the court must resolve all

ambiguities and draw all reasonable inferences in favor of the non-movant. Nora

Beverages, Inc. v. Perrier Group of Am., Inc., 164 F.3d 736, 742 (2d Cir. 1998). “[T]he

trial court’s task at the summary judgment motion stage of the litigation is carefully

limited to discerning whether there are any genuine issues of material fact to be tried,

not to deciding them. Its duty, in short, is confined at this point to issue-finding; it does

not extend to issue-resolution.” Gallo v. Prudential Residential Servs., Ltd. P’ship, 22

F.3d 1219, 1224 (2d Cir. 1994). Furthermore, where a party is proceeding pro se, the

court must “read [his or her] supporting papers liberally, and . . . interpret them to raise

the strongest arguments that they suggest.” Burgos v. Hopkins, 14 F.3d 787, 790 (2d

Cir. 1994); see also Soto v. Walker, 44 F.3d 169, 173 (2d Cir. 1995). Nonetheless,

summary judgment is appropriate “[w]here the record taken as a whole could not lead a




                                             3
rational trier of fact to find for the non-moving party.” Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986).

                           II. FACTUAL BACKGROUND

       The allegations in the Complaint, as relevant to this Motion, concern events in

March 2013 at Great Meadow Correctional Facility where Plaintiff was then confined,

Compl. at ¶ 25, and are outlined in summary form below. This factual recitation sets

forth the general timeline and substance of the allegations at issue in the present Motion.

The Court acknowledges that many particular facts related to these events are clearly

disputed by the parties. The parties dispute, for example, who was present during certain

medical appointments, whether Plaintiff cooperated during his medical examinations,

whether Plaintiff made genuine threats of self-harm, whether Plaintiff actually attempted

to commit suicide on March 20th or merely feigned that attempt, and whether other

inmates refused to testify at Plaintiff’s disciplinary hearing. Compare generally Dkt.

No. 82-1, Defendants’ Statement of Material Facts (“Defs.’ 7.1 Statement”) with Dkt.

No. 96, Plaintiff’s Response to Defendants’ Statement of Material Facts (“Pl.’s’ 7.1

Statement”). In addressing Defendants’ arguments in favor of the Motion, the Court

has, as it must, construed those factual disputes in the light most favorable to the

Plaintiff. Quaratino v. Tiffany & Co., 71 F.3d 58, 64 (2d Cir. 1995). For the reasons

set forth in Part III of this Opinion, however, many of those factual disputes do not

present disputes as to “material facts” which preclude summary judgment.

                                            4
                                      1. Plaintiff’s Medical Claims

           On March 12th, Plaintiff was involved in a use of force incident with a number

of correctional staff. Id. at ¶¶ 53-65. 2 Following that incident, Plaintiff was seen by

Physician’s Assistant Nesmith. Dkt. No. 82-3, Declaration of Fisher Nesmith (“Nesmith

Decl.”), ¶¶ 1-2. Nesmith’s examination noted no apparent injuries and no need for

treatment, although Plaintiff alleges that he was suffering pain and requested, but was

denied, treatment for that pain. Id. at ¶ 3; Dkt. No. 96-1, Declaration of Rendell

Robinson (“Robinson Decl.”), ¶¶ 14-15.

           Within Great Meadow Correctional Facility there is a Residential Crisis

Treatment Program (“RCTP”) for the treatment of inmates whose mental health

condition necessitates special treatment. Dkt. No. 82-7, Declaration of Kalyana Battu

(“Battu Decl.”), ¶¶ 3-4. Observation cells within the RCTP are commonly referred to

as the “OBS Unit.” Id. at ¶ 3. Treatment staff in the RCTP are commonly mental health

professionals employed by the New York State Office of Mental Health, not DOCCS.

See generally id. After being seen by Nesmith, the decision was made to admit Plaintiff

for observation in the RCTP rather than admit him to Great Meadow’s Special Housing

Unit (“SHU”) because of potential threats of self-harm made by Plaintiff. See id. at ¶¶

11-12. Over the course of the next several days Dr. Battu, who is a psychiatrist, and




2
    Defendants have not sought summary judgment as to the circumstances underlying that incident.
                                                        5
other OMH employees met with Plaintiff and evaluated his mental health. Id. at ¶¶ 1;

13-29.

         On March 14th, Plaintiff was seen during sick call by Nurse Kimberly Lipka.

Dkt. No. 82-4, Declaration of Kimberly Lipka (“Lipka Decl.”), ¶ 2. Lipka maintains

that she examined Plaintiff, who complained of ear pain, but noted no distress, no

difficulty hearing, and no drainage from his ear. Id. at ¶¶ 3-4. Plaintiff contends that he

requested medical treatment from Lipka, which was not provided. Compl. at ¶ 158.

Later that day, Defendant Nesmith saw Plaintiff during emergency sick call. Nesmith

Decl., at ¶ 8. At this time Plaintiff complained of eye, foot, and face pain, but Nesmith

found no acute distress. Id. at 10; Declaration of Richard Lombardo (“Lombardo

Decl.”), Ex. A (“Pl.’s Dep.”) at p. 209. Plaintiff requested x-rays, ice, and pain

medication. Id. Nesmith did order that Plaintiff receive pain medication and that

Plaintiff be admitted to the facility infirmary. Nesmith Decl. at ¶ 11. The following

day, Dr. Raymond Maddocks saw Plaintiff in the infirmary. Dkt. No. 82-5, Declaration

of Raymond Maddocks (“Maddocks Decl.”), ¶¶ 2 & 4. Plaintiff complained of similar

injuries and requested medication and that x-rays be done. Pl.’s Dep. at pp. 212-213.

Maddocks observed no significant injuries and discharged Plaintiff from the infirmary.

Maddocks Decl. at ¶¶ 4-5.

         Between March 12th and March 20th, DOCCS and OMH staff had numerous

interactions with Plaintiff assessing whether his mental health conditions required that

                                            6
he remain in the RCTP or be admitted to SHU, which security staff had directed

following the March 12th use of force incident. Battu Decl. at ¶¶ 10-29; Dkt. No. 84.

On March 20th, Dr. Battu directed that Plaintiff be discharged from the RCTP. Battu

Decl. at ¶ 26. Dr. David Karandy, the DOCCS Facility Health Services Director at Great

Meadow, reviewed Plaintiff’s medical records and cleared Plaintiff for admission to

SHU. Dkt. No. 82-6, Declaration of David Karandy (“Karandy Decl.”) at ¶¶ 1-4.

       Shortly after being admitted to SHU Plaintiff claims he attempted suicide. Pl.’s

Dep. at pp. 219-221; Compl. at ¶ 140. Plaintiff was brought back to the facility infirmary

where he claims that Karandy and Lipka denied him proper medical treatment. Compl.

at ¶¶ 142-151. Karandy contends that he observed no injuries upon examining Plaintiff.

Karandy Decl. at ¶¶ 8 & 10.

                    2. Plaintiff’s Conditions of Confinement Claim

       The Complaint alleges that while housed in the OBS Unit, Plaintiff was denied

food, showers, and access to mental health treatment over a period of approximately

eight days. See Compl. at ¶¶ 79-80. Plaintiff claims that Defendants falsified the OBS

logbook on those occasions when they denied him a meal or other services so that the

logbook reflected that Plaintiff refused the meal, shower, or to see medical personnel.

Id. During this time Corrections Officer Leon Renaud worked in the OBS Unit only

four days. Dkt. No. 82-10, Declaration of Leon Renaud (“Renaud Decl.”), ¶ 12. Each

of those days, Defendant Renaud worked the 4 p.m. to midnight shift. Id. On those

                                            7
days, all meals, showers, and mental health treatment was provided prior to Renaud

coming on duty in the OBS Unit. Id. at ¶¶ 14-38. Also, during that time period, the

OBS Unit logbook does not reflect that Plaintiff refused any service while Renaud was

on duty. Lombardo Decl., Ex. K.

                             3. Plaintiff’s Due Process Claim

       On March 12th, Plaintiff was issued a misbehavior report by Sgt. James Taylor.

Lombardo Decl. at Ex. L. That report charged Plaintiff with seven violations of facility

rules regarding the event that led to the use of force on that date. Id.      Plaintiff was

served with a copy of the report and received assistance from an employee prior to a

hearing held regarding the report. Lombardo Decl., Ex. P at p. 3. At the hearing,

Plaintiff requested certain documentary material, some of which was provided to him,

and some of which he was advised did not exist. Id. at pp. 16-17 & 33. Plaintiff

requested the testimony of three inmate witnesses, all of whom the hearing officer was

told refused to testify. Id. at p. 24. At the completion of the hearing, Plaintiff was found

guilty of five of the charges lodged in the misbehavior report and not guilty of the

remaining two charges. Lombardo Decl., Ex. Q at p. 2. Plaintiff was sentenced to

disciplinary confinement in SHU where he served approximately 150 days confinement

prior to the disciplinary determination being reversed. Dkt. No. 82-11, Declaration of

Donald Venettozzi, ¶¶ 8-9.




                                             8
                  III. ANALYSIS OF DEFENDANTS’ MOTION

       Thirteen Defendants remain in this action following the Court’s initial review of

the Complaint under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b). Dkt. No. 7. Seven of

those Defendants, Nesmith, Lipka, Maddocks, Karandy, Battu, Renaud, and Quinn seek

summary judgment here. The allegations against Nesmith, Lipka, Maddocks, Karandy,

and Battu are that they were deliberately indifferent to Plaintiff’s medical needs in

violation of the Eighth Amendment. Plaintiff’s claim against Defendant Renaud is also

an Eighth Amendment claim, but relates to allegedly unlawful conditions of

confinement. Plaintiff alleges that Defendant Quinn denied him due process in violation

of the Fourteenth Amendment in the manner through which Quinn conducted a

disciplinary hearing involving charges against Plaintiff.

                             A. Medical Indifference Claims

       To state an Eighth Amendment claim for denial of adequate medical care, a

prisoner must demonstrate that prison officials acted with “deliberate indifference to

serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 104 (1976). “[T]he plaintiff

must allege conduct that is ‘repugnant to the conscience of mankind’ or ‘incompatible

with the evolving standards of decency that mark the progress of a maturing society.’”

Ross v. Kelly, 784 F. Supp. 35, 44 (W.D.N.Y. 1992) (quoting Estelle v. Gamble, 429

U.S. at 102, 105-06). To state a claim for denial of medical care, a prisoner must

demonstrate (1) a serious medical condition and (2) deliberate indifference. Farmer v.

                                            9
Brennan, 511 U.S. 825, 834-35 (1994); Hathaway v. Coughlin (“Hathaway I”), 37 F.3d

63, 66 (2d Cir. 1994).

       The first prong is an objective standard and considers whether the medical

condition is “sufficiently serious.” Farmer v. Brennan, 511 U.S. at 834 (quoting Wilson

v. Seiter, 501 U.S. 294, 297 (1991)). The Second Circuit has stated that a medical need

is serious if it presents “a condition of urgency that may result in degeneration or

extreme pain.” Chance v. Armstrong, 143 F.3d 698, 702 (2d Cir. 1998) (internal

quotation marks and citation omitted). Among the relevant factors to consider are “[t]he

existence of an injury that a reasonable doctor or patient would find important and

worthy of comment or treatment; the presence of a medical condition that significantly

affects an individual’s daily activities; or the existence of chronic and substantial pain.”

Id. (quoting McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992)).

       The second prong of the Eighth Amendment analysis is a subjective standard

requiring a plaintiff to demonstrate that the defendant acted with the requisite culpable

mental state similar to that of criminal recklessness. Wilson v. Seiter, 501 U.S. at 301-

03; Hathaway I, 37 F.3d at 66. A plaintiff must demonstrate that the defendant acted

with reckless disregard to a known substantial risk of harm. Farmer v. Brennan, 511

U.S. at 836. In order to rise to the level of deliberate indifference, the defendant must

have known of and disregarded an excessive risk to the inmate’s health or safety. Wright

v. Genovese, 694 F. Supp. 2d 137, 154 (N.D.N.Y. 2010) (citing Chance v. Armstrong,

                                            10
143 F.3d at 702). The defendant must both be aware of the facts from which the

inference could be drawn that a substantial risk of serious harm exists, and he or she

must draw that inference. Chance v. Armstrong, 143 F.3d at 702 (quoting Farmer v.

Brennan, 511 U.S. at 837).

                                      1. Nesmith

      Following a use of force incident at Great Meadow, Plaintiff was brought to the

facility infirmary for an examination which was conducted by Defendant Nesmith.

Nesmith Decl. at ¶ 2. Nesmith observed no visible injuries and no acute distress on the

part of Plaintiff during this examination. Id. at ¶ 3. Accordingly, no treatment was

provided. Id.; see also Dkt. No. 83 at pp. 3-6. Plaintiff claims that he suffered

significant injuries during the use of force, including contusions and lacerations, and

was suffering from pain. Pl.’s Decl. at ¶14. The Court has reviewed photographs and

video taken of Plaintiff after the incident, Lombardo Decl., Exs. C & D; Dkt No. 103,

and concludes that there are no readily visible injuries which could create questions of

fact regarding Defendant Nesmith’s recitation of Plaintiff’s injuries. The videos also

clearly establish that, contrary to his claims, Plaintiff had the opportunity to advise

Nesmith of pain he was suffering but did not do so. Lombardo Decl., Ex. C. Nesmith

examined Plaintiff and made a medical judgment regarding Plaintiff’s condition and

need for treatment. In doing so he was not indifferent to any serious medical need.




                                          11
       Nesmith saw Plaintiff again on March 14th at which time Plaintiff was

complaining of head, ear, eye, face, neck, leg, and foot pain. Compl. at ¶ 158; Pl.’s Dep.

at pp. 204-206. Plaintiff claims that Defendant failed to have x-rays taken to assess his

condition. Compl. at ¶ 160; Pl.’s Dep. at p. 204. Nesmith’s failure to order x-rays is no

basis for relief as it is well established that “disagreements over medications, diagnostic

techniques (e.g., the need for X-rays), forms of treatment, or the need for specialists or

the timing of their intervention, are not adequate grounds for a Section 1983 claim.”

Sonds v. St. Barnabas Hosp. Corr. Health Servs., 151 F. Supp. 2d 303, 312 (S.D.N.Y.

2001); see also Revels v. Corr. Med. Care, Inc., 2018 WL 1578157, at *4 (N.D.N.Y.

Mar. 28, 2018) (“A mere disagreement with a prescribed course of treatment is not

sufficient to establish a violation of the Eighth or Fourteenth Amendment.”);

Washington v. Westchester Cty. Dep’t of Corr., 2014 WL 1778410, at *6 (S.D.N.Y. Apr.

25, 2014) (“it is well-settled that the ultimate decision of whether or not to administer a

treatment or medication is a medical judgment that, without more, does not amount to

deliberate indifference.”).

       In addition, the record fails to support a claim of deliberate indifference given the

treatment that was provided. Nesmith performed an examination of Plaintiff during

which he observed no acute distress and normal vital signs. Nesmith Decl. at ¶ 10.

Nesmith’s nonetheless directed that Plaintiff be admitted to the facility hospital and

prescribed Tylenol for his pain. Id. at ¶ 11; Lombardo Decl., Ex. B at p. 7. Such conduct

                                            12
clearly did not demonstrate that the defendant acted with reckless disregard to a known

substantial risk of harm, Farmer v. Brennan, 511 U.S. at 836, but instead was aware of

Plaintiff’s complaints and admitted him to the hospital for further observation by

medical staff. Doing so was not deliberately indifferent to Plaintiff’s needs.

       Accordingly, Defendant Nesmith’s Motion for Summary Judgment is granted.

                                         2. Lipka

       Plaintiff alleges that Nurse Lipka was deliberately indifferent to his medical

needs on March 14, 2013. The record establishes that Plaintiff was seen by Defendant

Lipka that day in his cell during sick call rounds. Plaintiff complained of ear pain. Lipka

Decl. at ¶ 4. Nurse Lipka examined Plaintiff, found him to be in no acute distress with

no difficulty hearing, and she noted no drainage from his ear. Dkt. No. 83 at p. 7. A

serious medical need is “a condition of urgency that may result in degeneration or

extreme pain.” Chance v. Armstrong, 143 F.3d 698, 702. Plaintiff makes no allegation

that his ear pain worsened with time or was causing him any other difficulty that would

raise a question of fact regarding its seriousness. Plaintiff’s alleged ear pain, especially

in the absence of any difficulty hearing or other obvious sign of trauma to the ear, fails

to establish a serious medical condition sufficient to establish an Eighth Amendment

claim. Chavis v. Chappius, 2015 WL 1472117, at *17 (W.D.N.Y. Mar. 31, 2015); Jones

v. Furman, 2007 WL 894218, at *10 (W.D.N.Y. Mar. 21, 2007) (noting that soreness,




                                            13
small abrasions on the nose, and swelling and pain behind the right ear and back of the

head are not serious medical conditions).

       Plaintiff also claims that Nurse Lipka was present on March 20th when he was

brought to the facility infirmary. Plaintiff claims that Lipka failed to provide Plaintiff

with ice and pain medication on that occasion. Even if true, this factual allegation alone

is insufficient to establish deliberate indifference. “While Plaintiff did not receive his

desired treatment including being provided with an ice pack and receiving pain

medication, ‘it is well-settled that the ultimate decision of whether or not to administer

a treatment or medication is a medical judgment that, without more, does not amount to

deliberate indifference.’” Crouch v. Spaulding, 2019 WL 1004539, at *4 (N.D.N.Y.

Jan. 24, 2019), report and recommendation adopted, 2019 WL 1004357 (N.D.N.Y. Mar.

1, 2019) (quoting Washington v. Westchester Cty. Dep’t of Corr., 2014 WL 1778410, at

*6 (S.D.N.Y. Apr. 25, 2014)); see also White v. Williams, 2016 WL 1237712, at *12

(N.D.N.Y. Jan. 11, 2016), report and recommendation adopted, 2016 WL 1239263

(N.D.N.Y. Mar. 29, 2016) (claim that inmate should have been given ice pack and pain

medication “amounts to a dispute over the appropriate treatment, and does not state an

Eighth Amendment claim.”).

       For these reasons, Defendant Lipka’s Motion for Summary Judgment is granted.




                                            14
                                      3. Maddocks

       Plaintiff was seen in the facility infirmary on March 15, 2013 by Dr. Maddocks

in relation to complaints of head, back, and neck pain after Plaintiff had been admitted

to the infirmary the previous day by Nesmith. Maddocks Decl. at ¶ 2. Defendant

reviewed Plaintiff’s records, including notations that Plaintiff had been ambulating with

no apparent difficulty, and examined Plaintiff and noted no apparent injury. Id. at ¶¶ 3-

4. Maddocks, therefore, ordered Plaintiff discharged from the infirmary. Id. at ¶ 5.

Plaintiff claims Maddox was indifferent to his medical needs because he failed to

provide Plaintiff with ice and pain medication and also failed to order x-rays. Pl.’s Dep.

at p. 212. As already discussed “disagreements over medications, diagnostic techniques

(e.g., the need for X-rays), [and] forms of treatment . . . are not adequate grounds for a

Section 1983 claim.” Sonds v. St. Barnabas Hosp. Corr. Health Servs., 151 F. Supp. 2d

at 312. Given that Plaintiff’s sole claim is that he requested particular treatment from

Maddox that was not provided, he has failed to establish deliberate indifference. Crouch

v. Spaulding, 2019 WL 1004539, at *4 (N.D.N.Y. Jan. 24, 2019), report and

recommendation adopted, No. 2019 WL 1004357 (N.D.N.Y. Mar. 1, 2019); Washington

v. Westchester Cty. Dep’t of Corr., 2014 WL 1778410, at *6.

       Maddocks’ Motion for Summary Judgment, therefore, is granted.




                                           15
                                      4. Karandy

       Plaintiff alleges that on March 20, 2013 after being admitted to the Special

Housing Unit he attempted suicide by trying to hang himself with torn bed sheets. Pl.’s

Dep. at pp. 219-221. Plaintiff claims that Dr. Karandy was deliberately indifferent to

his medical needs both in clearing Plaintiff for admission to SHU and then in failing to

provide adequate treatment after the suicide attempt. Id. at pp. 219-224.

       On March 20th, Plaintiff was housed in OBS, but had been cleared by OMH staff

to be released to SHU. Karandy Decl. at ¶ 2. Plaintiff then needed to be cleared by

DOCCS medical staff and Dr. Karandy, the Facility Health Services Director, undertook

a review of Plaintiff’s records. Id. at ¶¶ 2-3. In reviewing the records, Defendant found

no evidence of significant or acute injury or ongoing medical problems that would

preclude Plaintiff from being admitted to SHU and medically cleared him. Id. at ¶¶ 2-

4. Plaintiff concedes that Dr. Karandy reviewed his records before clearing Plaintiff to

be moved to SHU, but alleges that Defendant was aware of other medical facts that

Plaintiff’s claims should have precluded him from admission to SHU.            Pl.’s 7.1

Statement at ¶ 10. Significantly, not included in the list of other relevant facts is any

claim that Plaintiff was then suicidal. Id.; Compl. at ¶ 134. In making a decision about

whether Plaintiff could be medically cleared for SHU admission, Dr. Karandy was

clearly exercising medical judgment. “Issues of medical judgment cannot be the basis

of a deliberate indifference claim where evidence of deliberate indifference is lacking.”

                                           16
Hill v. Curcione, 657 F.3d 116, 123 (2d Cir. 2011). Apart from apparently disagreeing

with the determination, Plaintiff offers no evidence that rather than exercising his

judgment Karandy knew Plaintiff was not medically able to go to SHU but chose to

clear him anyway and so he cannot establish deliberate indifference. Id.

       Shortly after his admission to SHU, Plaintiff was discovered by staff with torn

bed sheets around his neck. He was transported from SHU to the infirmary at Great

Meadow where he was seen by Dr. Karandy. Dr. Karandy examined Plaintiff and noted

no apparent injuries, no cervical marks or deformities, and observed that Plaintiff could

easily move his neck in multiple directions. Karandy Decl. at ¶¶ 8 & 10. Based on his

examination, Dr. Karandy found that no further treatment was necessary, but referred

Plaintiff back to the OBS Unit for further evaluation. Karandy Decl. at ¶ 10. Far from

deliberate indifference, referring Plaintiff to the supervision of mental health staff

following his alleged suicide attempt demonstrates that Defendant was not disregarding

a known risk to Plaintiff’s health and safety. Atkins v. Cty. of Orange, 372 F. Supp. 2d

377, 413 (S.D.N.Y. 2005) (no deliberate indifference when Plaintiff was referred to

mental health housing unit after suicide attempt).

       Dr. Karandy’s Motion for Summary Judgment is granted.

                                        5. Battu

       Dr. Battu is employed by OMH, not DOCCS, as a psychiatrist. Battu Decl. at ¶

1. He worked as part of a treatment team evaluating Plaintiff’s mental health during

                                           17
admissions to the OBS unit at Great Meadow between March 12 and March 25, 2013.

See generally Battu Decl. Plaintiff alleges that Dr. Battu was deliberately indifferent to

his medical needs during this time period because Plaintiff made multiple statements to

Battu that if forced to return to SHU he would attempt suicide, but that Dr. Battu failed

to provide appropriate treatment. Pl.’s Dep. at pp. 225-230.

        The record establishes that Plaintiff spoke with Dr. Battu on multiple occasions. 3

They first met on March 13th and while Plaintiff suggested that he would try to kill

himself on that date, Battu observed Plaintiff to have “no suicidal ideations, behaviors

or plans; no acute warning signs or triggers; and no risk factors of suicide.” Battu Decl.

at ¶ 13. Dr. Battu concluded in his judgment that Plaintiff was not a harm to himself,

but prescribed him medication and directed that he remain in the OBS Unit for continued

observation. Id.

        Defendant spoke with Plaintiff again the next day, again noting no suicidal

ideations, behaviors or plans; no acute warning signs or triggers; and no risk factors of

suicide. Id. at ¶ 15. Given his judgment that Plaintiff was not suicidal, Plaintiff was

cleared for release from the OBS Unit. Id. Between March 14 and March 20, Plaintiff

was regularly seen by DOCCS health facility and OMH Staff which ultimately resulted

in Plaintiff’s readmission to the OBS Unit. Id. at ¶¶ 16-25. Dr. Battu spoke again with

Plaintiff on the morning of March 20th, the day after being brought back to the OBS


3
 Plaintiff and Dr. Battu spoke via video conference, apparently because Dr. Battu worked at Central New York
Psychiatric Center not Great Meadow. See Battu Decl. at ¶¶ 2 & 13.
                                                     18
Unit. Id. at ¶ 26. Dr. Battu again concluded that, based on his medical judgment,

Plaintiff did not pose a danger to himself and could be released from the OBS Unit. Id.

       Later in the day on March 20th, Plaintiff claims to have attempted suicide.

Compl. at ¶ 140. The fact that Plaintiff attempted suicide after medical professionals

had examined him and found him not to be a risk of harm to himself does not itself

establish deliberate indifference. Sonberg v. Niagara Cty. Jail, 2012 WL 5617539, at

*9 (W.D.N.Y. Nov. 15, 2012). The record establishes that medical providers attending

to Plaintiff believed his threats of suicide were an attempt to manipulate staff to avoid

being sent to SHU. See Battu Decl. at ¶ 38. In that regard this case is similar to Sims v.

Gorman where mental health professionals named as defendants believed the plaintiff’s

threats of suicide “reflected attempts at manipulation rather than a true crisis.” 2012

WL 566875, at *5 (W.D.N.Y. Feb. 21, 2012). The Court there found no deliberate

indifference despite an eventual suicide attempt by the plaintiff because the decisions

made by mental health professionals “are issues within a professional medical

judgment” which does not form a basis for an Eighth Amendment claim. Id. (citing

cases). That Defendant Battu “might have ultimately been wrong in his professional

judgment does not support a showing of deliberate indifference.” Mercado v. City of

New York, 2011 WL 6057839, at * 5 (S.D.N.Y. Dec. 5, 2011). Given the record in this

case of Battu’s actions, including initially continuing Plaintiff for observation in the




                                           19
OBS Unit and prescribing him medication, Plaintiff fails to raise any triable question of

fact that Defendant was acting out of indifference rather than in exercise of his judgment.

       For these reasons, Defendant Battu’s Motion for Summary Judgment is granted.

                          B. Conditions of Confinement Claim

       Generally, to state a claim of inadequate prison conditions, a plaintiff must
       allege facts plausibly suggesting two things: (1) that the conditions of his
       confinement resulted in deprivation that was sufficiently serious such that
       the prisoner was denied the minimal civilized measure of life’s
       necessities; and (2) that the defendant acted with deliberate indifference
       to the plaintiff's health or safety.
Sharpe v. Taylor, 2009 WL 1743987, at *11 (N.D.N.Y. June 18, 2009) (citing Farmer

v. Brennan, 511 U.S. 825, 834 (1994); Trammell v. Keane, 338 F.3d 155, 161 (2d Cir.

2003)). Plaintiff alleges that Defendant Renaud is liable under the Eighth Amendment

because he denied Plaintiff meals, showers, and access to mental health treatment while

Plaintiff was housed in the OBS unit in March 2013. Pl.’s Dep. at p. 178. While such

claims potentially could give rise to an Eighth Amendment claim depending upon the

circumstances, see Butler v. Hogue, 2010 WL 4025886, at *3 (N.D.N.Y. Oct. 13, 2010),

the facts do no bear out Plaintiff’s claims and as a result Defendant’s Motion for

Summary Judgment is granted.

       During the time in question, Defendant Renaud worked in the OBS Unit on only

four days, March 12, 13, 18, and 19, and always on the 4 p.m. to midnight shift. Renaud

Decl. at 12; Defs.’ 7.1 Statement at ¶ 17; Pl.’s 7.1 Statement at ¶ 17. Plaintiff claims

that on these days, Renaud refused to provide Plaintiff with meals, showers, or access

                                            20
to mental health treatment providers and that any notations in facility log books

indicating instead that Plaintiff refused these meals or services are falsified. Pl.’s Dep.

at pp. 183-184. A review of those facility logbook entries for the time in dispute,

however, reveals that on the days that Defendant Renaud worked all meals, showers,

and mental health treatment had already been provided before Renaud came to work.

See generally Lombardo Decl., Ex. K. On each of these days, for example, dinner was

served before Renaud went to work at 4 p.m. Id. at pp. 8 (dinner served at 2:45 p.m. on

March 12); 13 (dinner served at 2:50 p.m. on March 13); 35 (dinner served at 2:38 p.m.

on March 18); 40 (dinner served at 2:40 p.m. on March 19). Similarly, the records show

that on March 13 and March 18 showers were provided to inmates in the morning, again

before Renaud’s shift began at 4 p.m. Id. at pp. 9 & 31. 4 Finally, on each of the days

in question inmates were seen by mental health providers in the morning. Id. at pp. 3,

4, 9, 31, & 36.

           While the OBS logbook reflects a number of times when Robinson allegedly

refused meals or showers, there is no such reference when Renaud was working.

Lombardo Decl., Ex. K. There is no entry that Robinson refused any direction of staff

during the four shifts Renaud worked. See id. As a result, even accepting as true for

purposes of the Motion Plaintiff’s claim that the logbook was falsified, there is no

evidence in the record that Renaud refused Plaintiff a meal, shower, or mental health


4
    These were the only days at issue when showers were provided.
                                                       21
services. Plaintiff has thus failed to establish Renaud’s involvement in any alleged

constitutional deprivation and summary judgment is appropriate. See, e.g., McKinnon

v. Patterson, 568 F.2d 930, 934 (2d Cir.1977) (“In this Circuit personal involvement of

defendants in alleged constitutional deprivations is a prerequisite to an award of

damages under § 1983.”).

                                           C. Due Process Claim

         In the context of an inmate disciplinary proceeding, due process requires that the

inmate be: (1) afforded advance written notice of the charges against him; (2) provided

a written statement supporting the disposition and reasons for the disciplinary action

taken; (3) permitted to call witnesses and present documentary evidence; (4) entitled to

a fair and impartial hearing officer; and (5) found guilty only if the disposition is

supported by at least “some evidence.” Wolff v. McDonnell, 418 U.S. 539, 563–64

(1974); Kalwasinski v. Morse, 201 F.3d 103, 108 (2d Cir. 1999) (citing cases).

Additionally, because Plaintiff was confined to a special housing unit prior to his

disciplinary hearing, he was also entitled to an employee assistant. Clark v. Gardner,

256 F. Supp. 3d 154, 170 (N.D.N.Y. 2017). The record here establishes that all of these

due process requirements were complied with in Plaintiff’s case. 5



5
  Defendant also contends summary judgment is appropriate based on Plaintiff’s failure to establish that he had a
protected liberty interest. See Sandin v. Connor, 515 U.S. 472 (1995). Plaintiff alleges that while confined in
SHU he was forced to use stained linens and a dirty mattress with holes in it. Pl.’s Decl. at ¶ 56. Plaintiff also
alleges that he was denied recreation, showers, and the ability to clean his cell on occasions. Id. at ¶ 64. For
purposes of this Motion, these allegations are sufficient to establish questions of fact precluding summary
judgment on this ground. Welch v. Bartlett, 196 F.3d 389, 393 (2d Cir. 1999) (finding questions of fact when SHU
                                                       22
         As to some of these requirements, there is no dispute. Plaintiff concedes that he

received advance written notice of the charges. Defs.’ 7.1 Statement at ¶ 18; Pl.’s 7.1

Statement at ¶ 18. There is also no dispute that Quinn provided Plaintiff with a copy of

his written disposition of the charges. Defs.’ 7.1 Statement at ¶ 22; Pl.’s 7.1 Statement

at ¶ 22. Plaintiff also admits that he received assistance prior to the hearing. Defs.’ 7.1

Statement at ¶ 19; Pl.’s 7.1 Statement at ¶ 19.

                       1. Denial of Witnesses and Documentary Evidence

         Plaintiff alleges that he was denied the testimony of three inmate witnesses.

During the hearing Defendant Quinn discussed with Plaintiff the three inmates Plaintiff

wished to have testify. Quinn advised Plaintiff that each refused to testify. The fact that

“Plaintiff’s witnesses refused to testify on his behalf does not alter the fact that the was

given the opportunity to call witnesses.” Weaver v. Gutwein, 2014 WL 906150, at *4

(N.D.N.Y. Mar. 7, 2014) (citing cases). While it may be that under New York State

regulations a hearing officer may be under an obligation to conduct a further inquiry

regarding the refusal to testify in certain circumstances, see, e.g., Moore v. Goord, 281

A.D.2d 736, 737 (3d Dep’t 2001); Lombardo Decl., Ex. R, it is established that as a

matter of federal due process “a hearing officer is under no obligation to ‘make an

independent evaluation of the basis for the refusal to testify.’” Smith v. Prack, 2015 WL

5512951, at *7 (N.D.N.Y. Sept. 14, 2015) (quoting Greene v. Coughlin, 1995 WL


inmate’s allegations of atypicality include receiving inadequate amounts of soap and cleaning materials and having
a filthy mattress).
                                                       23
60020, at *14 (S.D.N.Y. Feb. 10, 1995)) (citing cases); see also Geraci v. Sticht, 2017

WL 5501084, at *7 (W.D.N.Y. Nov. 16, 2017) (“courts in this Circuit have concluded

that a hearing officer does not have to conduct an independent investigation before

accepting an inmate-witness’s refusal to testify.”) (citing cases); Jamison v. Fischer,

2013 WL 5231457, at *3 (S.D.N.Y. July 11, 2013) (“an inmate has no constitutional

claim simply because the hearing officer chooses not to inquire into a witness’s reasons

for refusing to testify”). Any error as a matter of state law in this regard, however, is

not the basis for a federal constitutional claim against Quinn. Caimite v. Venettozzi,

2018 WL 6069458, at *5 (N.D.N.Y. Oct. 29, 2018), report and recommendation

adopted, 2018 WL 6068414 (N.D.N.Y. Nov. 20, 2018) (“a violation of DOCCS

procedures or state procedural rules regarding disciplinary hearings do not, alone,

demonstrate a federal due process claim under § 1983”).

       Plaintiff also claims that he was denied certain documentary evidence at the

hearing, but the record does not support this allegation. Plaintiff requested an unusual

incident report and video footage from his housing unit, both of which Quinn advised

Plaintiff did not exist. Lombardo Decl., Ex. P at pp. 16-17 & 33; Pl.’s Dep. at p. 141.

Plaintiff has not disputed that these documents do not exist and under well-established

law “where the requested documents are found to be nonexistent, the inmate suffers no

constitutional deprivation.” Mohamed v. Phelix, 2017 WL 4326660, at *12 (N.D.N.Y.

June 13, 2017), report and recommendation adopted, 2017 WL 4326520 (N.D.N.Y.

                                           24
Sept. 28, 2017) (citing Mays v. Mahoney, 1994 WL 48831, at * 7 (S.D.N.Y. Feb. 14,

1994)). Plaintiff did request photographs which were provided at the hearing. Pl.’s

Dep. at p. 140. This record establishes that Plaintiff was not denied any documentary

evidence at his disciplinary hearing.

                   2. Alleged Bias on the Part of the Hearing Officer

       Plaintiff also claims that Quinn was not impartial in conducting the hearing.

Plaintiff’s claim of bias is largely conclusory. He contends that Quinn allowed Sergeant

Taylor, the author of the misbehavior report against Plaintiff, to testify falsely. Pl.’s

Dep. at pp. 130-31. He also contends that Quinn made certain off the record comments

that he had to find Plaintiff guilty or certain unnamed individuals were “going to get on

me.” Id. at p. 133.

       “An impartial hearing officer is one who ‘does not prejudge the evidence’ or an

inmate’s guilt.” Sowell v. Bullis, 2016 WL 1696454, at *13 (N.D.N.Y. Mar. 25, 2016),

report and recommendation adopted, 2016 WL 1700410 (N.D.N.Y. Apr. 27, 2016); see

also Allah-Kasiem v. Sidorowicz, 2012 WL 2912930, at *11 (S.D.N.Y. July 17, 2012).

Plaintiff’s only claim that Quinn prejudged the matter relates to his alleged off the record

statement that he had to find Plaintiff guilty. “Plaintiff’s unsupported assertion is the

only evidence of this statement. Where claims of bias are based on purely conclusory

allegations, ‘they are routinely dismissed.’” Williams v. Chuttey, 2017 WL 9673722, at

*11 (N.D.N.Y. Sept. 5, 2017), report and recommendation adopted, 2018 WL 1413049

                                            25
(N.D.N.Y. Mar. 21, 2018) (quoting McAllister v. Call, 2014 WL 5475293, at *12

(N.D.N.Y. Oct. 29, 2014)); see also Brown v. Dubois, 2017 WL 9511165, at *3

(N.D.N.Y. Feb. 28, 2017), report and recommendation adopted, 2017 WL 1102746

(N.D.N.Y. Mar. 24, 2017) (“Claims of hearing officer bias are common in § 1983 cases

by inmate plaintiffs, and where they are based on purely conclusory allegations, they are

routinely dismissed.”); Lopez v. Whitmore, 2015 WL 4394604, at *11 (N.D.N.Y. July

16, 2015) (“An inmate’s own subjective belief that the hearing officer was biased is

insufficient to create a genuine issue of material fact.”).

       The conduct of the hearing also suggests that Quinn was not biased against

Plaintiff. Plaintiff requested to see photographs taken after the use of force which Quinn

allowed Plaintiff to have access to despite finding that they were not relevant to the

charges lodged against Plaintiff. Lombardo Decl., Ex. P at p. 33. More significantly,

the record establishes that Plaintiff was charged with seven facility rule violations and

found guilty of five and not guilty of two. Lombardo Decl., Ex. Q at p. 2. That Quinn

found Plaintiff not guilty of two of the charges lodged against him is perhaps the “most

important[]” evidence suggesting a lack of bias. Allah-Kasiem v. Sidorowicz, 2012 WL

2912930, at *11.




                                             26
                             3. Sufficiency of the Evidence

       Plaintiff does not specifically challenge the sufficiency of the evidence relied

upon by Quinn to support his determination, apart from his claim that Taylor testified

falsely at the hearing.

       “The Supreme Court has clarified that judicial review of the written findings

required by due process is limited to determining whether the disposition is supported

by some evidence.” McDonald v. Zerniak, 2016 WL 6581289, at *5 (N.D.N.Y. Nov. 4,

2016) (internal quotation omitted). This requires the Court to determine “whether there

was reliable evidence of the inmate’s guilt.” Luna v. Pico, 356 F.3d 481, 488 (2d Cir.

2004). The record establishes that Quinn relied principally on the misbehavior report

and Taylor’s testimony, which Quinn found to be credible. Lombardo Decl., Ex Q at p.

4. “As the hearing officer, Defendant [Quinn] was authorized to make credibility

determinations.”    Lopez v. Whitmore, 2015 WL 4394604, at *11; see also Neree v.

O’Hara, 2011 WL 3841551, at *19 (N.D.N.Y. July 20, 2011), report and

recommendation adopted, 2011 WL 3841553 (N.D.N.Y. Aug. 29, 2011) (noting

discretion afforded to hearing officers). The “some evidence” standard is satisfied when

hearing testimony was consistent with the written misbehavior report. See Hinton v.

Prack, 2014 WL 4627120, at *15 (N.D.N.Y. Sept. 11, 2014) (citation omitted) (“some

evidence” standard satisfied where the misbehavior report was made by the officer

personally involved in the incident and was based upon his first hand observation and

                                          27
detailed account of the incident); Kotler v. Daby, 2013 WL 1294282, at *10 (N.D.N.Y.

Mar. 28, 2013) (same); Creech v. Schoellkoph, 688 F. Supp. 2d 205, 214 (W.D.N.Y.

2010) (same).

       For these reasons, Defendant Quinn’s Motion for Summary Judgment is granted.

                                  IV. CONCLUSION

       For the reasons stated herein, it is hereby

       ORDERED, that Defendants’ Motion for Summary Judgment (Dkt. No. 82) be

GRANTED; and it is further

       ORDERED, that the following Defendants are Dismissed from this action:

Nesmith, Lipka, Maddocks, Karandy, Battu, Renaud, and Quinn; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Memorandum

Decision and Order upon the parties to this action.

Date: March 29, 2019
      Albany, New York




                                            28
